The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). There is no merit to defendant’s argument that a 60-day stay of judgment issued in defendant’s CPLR article 78 proceeding against the Department of Correctional Services imposed a deadline on the resentencing court.
*517We have no authority to revisit defendant’s prison sentence on this appeal (see id. at 635). Concur — Catterson, J.E, Richter, Manzanet-Daniels and Román, JJ.